DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is a Divisional of Application No. 16/389,741.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2022 and 04/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Internet Communications Authorization Form
	The examiner encourages Applicant to file a Form PTO/SB/439 (Internet Communications Authorization) in this application, as was filed in the parent Application No. 16/389,741, on 05/19/2022.  The authorization Applicant provided in that application does not carry forward to the present application.



Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph [0001] contains several instances where Application numbers are left as “UNKNOWN”.  These should be updated to reflect assigned Application numbers and patent issuance, as applicable.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “gen-X” and “gen-N” as either a datastream or file collection.  
First, it is unclear from the claims what “gen” is meant to be, and should be fully spelled out in its first instance if it is meant to be an abbreviated term (e.g., for “generation”).
	Second, “-X” and “-N” are unclear as to meaning.  While Specification paragraphs [0065] through [0087] variously describe these as placeholder integer variables for generation value (as “generation value” is explicitly defined in paragraph [0085], this meaning must be made clear in the claims when not explicitly defined in the Specification.  For example, paragraph [0082] describes in part: “It is noted with respect to the method of Figure 8 that X = N+a, where a is any integer ≥ 1.”

	Claim 1 recites “repeating the comparing and overwriting processes until either the file collection has been morphed into a gen-N file collection, or until the file collection has been morphed into a gen-X file collection.”  The claim recites that the processes iteratively repeat until either of two conditions are satisfied, but it is unclear from the claims in their current form what that end result looks like.  In other words, how is it determined when the morphing is complete and the state of the file collection being a gen-N/gen-X file collection has been achieved?  The dependent claims do not elaborate on this to establish the metes and bounds of the claim limitation.

	Claims 9 & 10 each depend on claim 1 and each recite “when the gen-X [gen-N] file collection is generated”.  Neither claims 1, 9, or 10 explicitly recite a generating step.  It is unclear if this is somehow meant to be an operation occurring in claim 1.

	Claims 2-10 depend on claim 1 and are rejected due to their dependency.  Claims 11-20 recite limitations similar to those recited in claims 1-10, respectively, and are rejected for the same reasons.

Claim Remarks - 35 USC § 101
	Claims 1-20 have been reviewed and are considered subject matter eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record, Tripathy et al. (US 2017/0220593 A1, cited in the IDs filed 02/04/2022) teaches testing deduplication repositories. Methods may include identifying a storage location based on a request for one or more data values associated with a read-only file system, where the read-only file system is a simulated file system, and where the storage location is identified based on a plurality of request parameters included in the request. The methods may also include generating, using a processor and responsive to the request, the one or more data values based on the plurality of request parameters and a plurality of configuration parameters, where the plurality of configuration parameters enable deterministic generation of all data values stored in the tile system. The methods may further include returning the one or more data values as a result of the request.

	The prior art of record, Vonthenen (USPN 9,152,545 B1, cited in the IDS filed 04/04/2022) teaches receiving a read request that is directed to a data object, where the read request includes both an offset and an end.  Next, the data object is examined to determine if a previously written data block is present that has an offset which is the same as one of the offset or the end of the read request. If there is no previously written data block present which has the same offset or end as the read request, a previously written data block whose offset immediately precedes one of the offset or the end of the read request is then returned.  

	The prior art of record, Liu et al. (US 2016/0103757 A1, cited in the IDS filed 02/04/2022) teaches a data analysis system that processes data generated by instrumented software. The data analysis system receives data streams generated by instances of instrumented software executing on systems. The data analysis system also receives metadata describing data streams. The data analysis system receives an expression based on the metadata. The data analysis system receives data of data streams for each time interval and computes the result of the expression based on the received data values. The data analysis system repeats these steps for each time interval. The data analysis system may quantize data values of data streams for each time interval by generating an aggregate value for the time interval based on data received for each data stream for that time interval. The data analysis system evaluates the expression using the quantized data for the time interval.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1 & 11.  Thus, independent claims 1 & 11 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/01/2022